                                              Case 2:18-cv-01263-DGC Document 19 Filed 03/19/19 Page 1 of 24



                                        1 Brian W. LaCorte (012237)
                                          lacorteb@ballardspahr.com
                                        2
                                          Jonathon A. Talcott (030155)
                                        3 talcottj@ballardspahr.com
                                          Mitchell L. Turbenson (033278)
                                        4 turbensonm@ballardspahr.com
                                        5 BALLARD SPAHR LLP
                                          1 East Washington Street, Suite 2300
                                        6 Phoenix, AZ 85004-2555
                                          Telephone: 602.798.5400
                                        7
                                          Facsimile: 602.798.5595
                                        8 Attorneys for Defendant/Counterclaimant
                                          Gallerie degli Uffizi
                                        9
                                       10
                                       11                       IN THE UNITED STATES DISTRICT COURT
1 East Washington Street, Suite 2300




                                       12                              FOR THE DISTRICT OF ARIZONA
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13
                                       14 BoxNic Anstalt,
                                                                                     Case No. CV-18-01263-PHX-DGC
                                       15                 Plaintiff,
                                       16                                            ANSWER AND COUNTERCLAIMS
                                                          vs.
                                       17
                                            Gallerie degli Uffizi,
                                       18
                                       19                 Defendant.
                                       20 Gallerie degli Uffizi,
                                       21
                                                        Counterclaimant,
                                       22
                                                        vs.
                                       23
                                       24 BoxNic Anstalt,
                                       25                 Counterdefendant.
                                       26
                                       27
                                       28
                                                Case 2:18-cv-01263-DGC Document 19 Filed 03/19/19 Page 2 of 24



                                        1                                           ANSWER
                                        2          Defendant Gallerie degli Uffizi (the “Uffizi Gallery” or “Defendant”), by and
                                        3 through undersigned counsel, hereby submits its Answer to the Complaint of BoxNic
                                        4 Anstalt (“BoxNic” or “Plaintiff”), as follows:
                                        5       ALLEGED NATURE OF THE CASE AND INTRODUCTORY STATEMENT
                                        6          These sections of the Complaint contain only threadbare legal conclusions to which
                                        7 no answer is required. Insofar as an answer may be required, Uffizi Gallery admits that
                                        8 BoxNic purports to assert a claim in this action under 15 U.S.C. § 1114(2)(D)(v) and seeks
                                        9 the referenced declaratory judgments, but otherwise denies the allegations contained in
                                       10 these sections and specifically denies that BoxNic is entitled to any of its requested relief.
                                       11                         PARTIES, JURISDICTION AND VENUE
1 East Washington Street, Suite 2300




                                       12          1.     Uffizi Gallery is without sufficient knowledge or information to admit or
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13 deny the allegations in the first sentence of Paragraph 1 to BoxNic’s Complaint, and on
                                       14 that basis denies them. As to the second sentence of Paragraph 1, Uffizi Gallery admits
                                       15 BoxNic purports to sell tickets to the Uffizi Gallery on Uffizi.com but denies any
                                       16 implication that these sales are legal or properly obtained, or that they are sanctioned or
                                       17 authorized by Uffizi Gallery in any way. Uffizi Gallery is without sufficient knowledge or
                                       18 information to admit or deny the remaining allegations in the second sentence of
                                       19 Paragraph 1, and on that basis denies them.
                                       20          2.     For purposes of this action, Uffizi Gallery admits the allegations contained
                                       21 in Paragraph 2 to BoxNic’s Complaint.
                                       22          3.     The allegations in Paragraph 3(1)1 to BoxNic’s Complaint constitute
                                       23 conclusions of law to which no answer is required. Insofar as an answer may be required,
                                       24 the Uffizi Gallery does not object to this Court having subject matter jurisdiction over the
                                       25 claims recited in BoxNic’s Complaint.
                                       26
                                            1
                                       27   BoxNic’s Complaint contains two paragraphs numbered “3” and two paragraphs
                                          numbered “4.” For clarity, Uffizi Gallery refers to the first instance of these paragraphs as
                                       28 “3(1)” and “4(1),” respectively, and the second instances as “3(2)” and “4(2),” respectively.

                                                                                         2
                                              Case 2:18-cv-01263-DGC Document 19 Filed 03/19/19 Page 3 of 24



                                        1         4.     The allegations in Paragraph 4(1) to BoxNic’s Complaint constitute
                                        2 conclusions of law to which no answer is required. Insofar as an answer may be required,
                                        3 Uffizi Gallery does not object to this Court having subject matter jurisdiction over claims
                                        4 recited in BoxNic’s Complaint.
                                        5         5.     The allegations in Paragraph 3(2) to BoxNic’s Complaint constitute
                                        6 conclusions of law to which no answer is required. Insofar as an answer may be required,
                                        7 the Uffizi Gallery does not object that to this Court constituting proper venue for the claims
                                        8 recited in BoxNic’s Complaint. Uffizi Gallery denies the remaining allegations contained
                                        9 in Paragraph 3(2).
                                       10         6.     For purposes of this action, Uffizi Gallery admits the allegations contained
                                       11 in Paragraph 4(2) to BoxNic’s Complaint.
1 East Washington Street, Suite 2300




                                       12                      ALLEGATIONS COMMON TO ALL CLAIMS
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13                  BoxNic’s Alleged Business and Use of the Domain Name
                                       14         7.     The Uffizi Gallery is without sufficient knowledge or information to admit
                                       15 or deny the allegations of Paragraph 5 to BoxNic’s Complaint (e.g., because Exhibit A is
                                       16 unauthenticated and does not identify BoxNic), and on that basis denies them.
                                       17         8.     Uffizi Gallery admits that a building of its museum is located where, in the
                                       18 sixteenth century, the famous Medici family that governed Florence, Italy established
                                       19 various administrative operations. Uffizi Gallery denies that “uffizi” is “a common Italian
                                       20 word” as alleged, at least in the context of museum or museum-related services (e.g.,
                                       21 museum ticket sales). Uffizi Gallery is without sufficient knowledge or information to
                                       22 admit or deny the remaining allegations of Paragraph 6 to BoxNic’s Complaint, for
                                       23 example because the terms, phrases, and/or characterizations of “old-fashioned version”
                                       24 and “derives from” are vague and ambiguous, and on that basis denies them.
                                       25         9.     Uffizi Gallery admits BoxNic purports to sell tickets to the Uffizi Gallery on
                                       26 Uffizi.com but denies any implication that these sales are legal or sanctioned in any way
                                       27 by Uffizi Gallery. Uffizi Gallery is without sufficient knowledge or information to admit
                                       28

                                                                                         3
                                              Case 2:18-cv-01263-DGC Document 19 Filed 03/19/19 Page 4 of 24



                                        1 or deny the remaining allegations in Paragraph 7 to BoxNic’s Complaint and, on that basis,
                                        2 denies them.
                                        3         10.    Uffizi Gallery admits that the language quoted in Paragraph 8 to BoxNic’s
                                        4 Complaint is currently present on Uffizi.com, that Uffizi.com is in English, that Uffizi.it is
                                        5 an “.it” domain, and that Uffizi.it is in Italian but Uffizi.it/en provides an English
                                        6 translation. Uffizi Gallery is without sufficient knowledge or information to admit or deny
                                        7 BoxNic’s allegations that the quoted language on Uffizi.com has been present since 2007,
                                        8 and on that basis denies them. The Uffizi Gallery denies the remaining allegations in
                                        9 Paragraph 8 to BoxNic’s Complaint.
                                       10         11.    Uffizi Gallery is without sufficient knowledge or information to admit or
                                       11 deny BoxNic’s allegations contained in Paragraph 9 to the Complaint, and on that basis
1 East Washington Street, Suite 2300




                                       12 denies them. Uffizi Gallery denies that BoxNic has any valid or protectable trademark or
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13 other rights in the “Uffizi Design Mark” or Uffizi.com domain name as alleged.
                                       14         12.    Uffizi Gallery admits that it did not contact BoxNic before filing the
                                       15 referenced UDRP proceeding.          Uffizi Gallery is without sufficient knowledge or
                                       16 information to admit or deny the allegations in Paragraph 10 to BoxNic’s Complaint
                                       17 regarding when BoxNic first learned of the UDRP proceeding, and on that basis denies
                                       18 them. Uffizi Gallery denies the remaining allegations of Paragraph 10.
                                       19         13.    Uffizi Gallery denies the allegations contained in Paragraph 11 to BoxNic’s
                                       20 Complaint.
                                       21          Uniform Domain-Name Dispute Registration Policy (“UDRP”) Action
                                       22         14.    Uffizi Gallery admits that the Uffizi.it domain name was initially registered
                                       23 to a third party and was transferred to Uffizi Gallery sometime between September 3, 2011
                                       24 and November 2, 2012. Uffizi Gallery denies the remaining allegations contained in
                                       25 Paragraph 12 to the Complaint.
                                       26         15.    Uffizi Gallery denies the allegations contained in Paragraph 13 to BoxNic’s
                                       27 Complaint.
                                       28

                                                                                         4
                                              Case 2:18-cv-01263-DGC Document 19 Filed 03/19/19 Page 5 of 24



                                        1         16.    Uffizi Gallery admits that it never contacted BoxNic until it initiated the
                                        2 UDRP proceeding, but denies that BoxNic was not aware of Uffizi Gallery’s prior and
                                        3 superior rights in the “Uffizi” name and Uffizi.com domain name for museum or museum-
                                        4 related services (e.g., online museum ticket sales). Uffizi Gallery is without sufficient
                                        5 knowledge or information to admit or deny the remaining allegations contained in
                                        6 Paragraph 14 to the Complaint, and on that basis denies them.
                                        7         17.    Uffizi Gallery admits that it submitted a domain dispute complaint against
                                        8 BoxNic before the World Intellectual Property Organization, Case No. D2018-0166 on
                                        9 February 9, 2018, and that BoxNic received notice of such action. Uffizi Gallery is without
                                       10 sufficient knowledge or information to admit or deny the remaining allegations in
                                       11 Paragraph 15 to BoxNic’s Complaint, and on that basis denies them.
1 East Washington Street, Suite 2300




                                       12         18.    Uffizi Gallery admits BoxNic submitted a response in Case No. D2018-0166
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13 on March 5, 2018, a, unauthenticated copy of which appears to be attached to the Complaint
                                       14 as Exhibit G, and which speaks for itself. Uffizi Gallery denies the remaining allegations
                                       15 in Paragraph 16 to BoxNic’s Complaint.
                                       16         19.    The Uffizi Gallery admits that the UDRP panel resolved Case No.
                                       17 D2018-0166 in favor of the Uffizi Gallery on April 2, 2018, and ordered that Uffizi.com
                                       18 be transferred to the Uffizi Gallery, and that Exhibit H appears to be an unauthenticated
                                       19 copy of said order. Uffizi Gallery denies the remaining allegations in Paragraph 17 to
                                       20 BoxNic’s Complaint.
                                       21         20.    Uffizi Gallery admits that Uffizi.com is pending transfer to the Uffizi Gallery
                                       22 and denies the remaining allegations in Paragraph 18 to the Complaint, including denying
                                       23 that the UDRP panel’s decision was “erroneous” as alleged.
                                       24         21.    Paragraph 19 to BoxNic’s Complaint contains no factual allegations and only
                                       25 legal conclusions to which no answer is required. Insofar as an answer may be required,
                                       26 Uffizi Gallery denies the allegations of Paragraph 19.
                                       27
                                       28

                                                                                        5
                                              Case 2:18-cv-01263-DGC Document 19 Filed 03/19/19 Page 6 of 24



                                        1         22.     The allegations of Paragraph 20 relate to actions by a third party, GoDaddy,
                                        2 about which Uffizi Gallery is without sufficient knowledge or information to admit or
                                        3 deny, and on that basis denies them.
                                        4         23.     The allegations in Paragraph 21 to BoxNic’s Complaint constitute
                                        5 conclusions of law to which no answer is required. Insofar as an answer may be required,
                                        6 the Uffizi Gallery does not object that Count I of Plaintiff’s Complaint is ripe for review,
                                        7 but otherwise denies the remaining allegations of Paragraph 21, for example on the basis
                                        8 that “inevitable and imminent absent further action by Plaintiff” is vague and ambiguous.
                                        9         24.     Paragraph 22 to BoxNic’s Complaint contains allegations to which no
                                       10 response is required. Insofar as an answer may be required, Uffizi Gallery admits that
                                       11 BoxNic purports to assert that the <uffizi.com> domain allegedly should not be transferred
1 East Washington Street, Suite 2300




                                       12 to Uffizi Gallery, but that assertion and the allegations underlying it are without merit.
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13         25.     Paragraph 23 to BoxNic’s Complaint contains allegations to which no
                                       14 response is required. Insofar as an answer may be required, Uffizi Gallery admits that
                                       15 BoxNic purports to assert that Uffizi Gallery allegedly does not have exclusive rights to
                                       16 use “uffizi” and that because both parties were allegedly using “uffizi” concurrently for
                                       17 several years, BoxNic alleges Uffizi Gallery does not have superior rights to the mark, but
                                       18 those assertions and the allegations underlying them are without merit.
                                       19                                     COUNT I
                                       20          (Alleged Reverse Domain Name Hijacking – 15 U.S.C. § 1114(2)(D)(v))

                                       21         26.     In response to Paragraph 24 to BoxNic’s Complaint, Uffizi Gallery realleges
                                       22 each and every allegation contained in the above paragraphs of this Answer and
                                       23 incorporates them here by reference.
                                       24         27.     Paragraph 25 to BoxNic’s Complaint contains the assertion of a legal
                                       25 standard to which no response is required. Insofar as an answer may be required, Uffizi
                                       26 Gallery admits BoxNic must prove at least each and every element set forth in Paragraph 25
                                       27 to BoxNic’s Complaint to prevail on Count I, but denies that BoxNic can prove these
                                       28

                                                                                         6
                                              Case 2:18-cv-01263-DGC Document 19 Filed 03/19/19 Page 7 of 24



                                        1 elements and that satisfaction of these elements necessarily satisfies BoxNic’s entitlement
                                        2 to any relief under Count I.
                                        3         28.    Uffizi Gallery admits that BoxNic is the current (however unlawful)
                                        4 registrant of the Uffizi.com domain name, that Uffizi.com is subject to transfer and should
                                        5 be transferred to Uffizi Gallery in due course, and that Uffizi Gallery has notice of the
                                        6 Complaint. Uffizi Gallery denies all remaining allegations of Paragraph 26.
                                        7         29.    Uffizi Gallery admits that it registered the “Le Gallerie degli Uffizi”
                                        8 trademark with the EUIPO on January 25, 2018, the application leading to which Uffizi
                                        9 Gallery filed on August 30, 2017.       Uffizi Gallery denies the remaining allegations
                                       10 contained in Paragraph 27 to BoxNic’s Complaint.
                                       11         30.    Uffizi Gallery denies the allegations contained in Paragraph 28 to BoxNic’s
1 East Washington Street, Suite 2300




                                       12 Complaint.
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13         31.    Uffizi Gallery denies the allegations contained in Paragraph 29 to BoxNic’s
                                       14 Complaint.
                                       15         32.    Uffizi Gallery denies the allegations contained in Paragraph 30 to BoxNic’s
                                       16 Complaint.
                                       17         33.    Uffizi Gallery denies the allegations contained in Paragraph 31 to BoxNic’s
                                       18 Complaint.
                                       19         34.    Uffizi Gallery denies the allegations contained in Paragraph 32 to BoxNic’s
                                       20 Complaint.
                                       21         35.    Uffizi Gallery denies the allegations contained in Paragraph 33 to BoxNic’s
                                       22 Complaint.
                                       23         36.    Uffizi Gallery denies the allegations contained in Paragraph 34 to BoxNic’s
                                       24 Complaint.
                                       25         37.    Uffizi Gallery denies the allegations contained in Paragraph 35 to BoxNic’s
                                       26 Complaint.
                                       27         38.    Uffizi Gallery denies the allegations contained in Paragraph 36 to BoxNic’s
                                       28 Complaint.

                                                                                       7
                                              Case 2:18-cv-01263-DGC Document 19 Filed 03/19/19 Page 8 of 24



                                        1                                        COUNT II
                                                        (Declaratory Judgment of Alleged No Trademark Infringement)
                                        2
                                        3         39.     In response to Paragraph 37 to BoxNic’s Complaint, Uffizi Gallery realleges
                                        4 each and every allegation contained in the above paragraphs of this Answer and
                                        5 incorporates them here by reference.
                                        6         40.     Paragraph 38 to BoxNic’s Complaint contains the assertion of a legal
                                        7 standard to which no response is required. Insofar as an answer may be required, Uffizi
                                        8 Gallery admits that a dispute and actual controversy has arisen between Plaintiff and
                                        9 Defendant in this action.
                                       10         41.     Paragraph 39 to BoxNic’s Complaint contains allegations to which no
                                       11 response is required. Insofar as an answer may be required, Uffizi Gallery denies the
1 East Washington Street, Suite 2300




                                       12 allegations contained in Paragraph 39 to BoxNic’s Complaint.
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13         42.     Paragraph 40 to BoxNic’s Complaint contains allegations to which no
                                       14 response is required. Insofar as an answer may be required, Uffizi Gallery denies the
                                       15 allegations contained in Paragraph 40 to BoxNic’s Complaint.
                                       16         43.     Paragraph 41 to BoxNic’s Complaint contains a legal conclusion to which
                                       17 no response is required. Insofar as an answer may be required, Uffizi Gallery admits that
                                       18 a judicial determination may be necessary and appropriate to adjudicate BoxNic’s
                                       19 trademark infringement and confirm an order transferring the Uffizi.com domain to Uffizi
                                       20 Gallery, but otherwise denies the allegations of Paragraph 41.
                                       21                                      COUNT III
                                                            (Declaratory Judgment of Alleged Trademark Rights)
                                       22
                                       23         44.     In response to Paragraph 42 to BoxNic’s Complaint, Uffizi Gallery realleges
                                       24 each and every allegation contained in the above paragraphs of this Answer and
                                       25 incorporates them here by reference.
                                       26         45.     Paragraph 43 to BoxNic’s Complaint contains a legal conclusion to which
                                       27 no response is required. Insofar as an answer may be required, Uffizi Gallery admits that
                                       28 a dispute and actual controversy has arisen between Plaintiff and Defendant in connection

                                                                                        8
                                              Case 2:18-cv-01263-DGC Document 19 Filed 03/19/19 Page 9 of 24



                                        1 with BoxNic’s wrongful misappropriation and use of the Uffizi.com domain name and
                                        2 Uffizi Gallery’s trademarks incorporating “Uffizi” as used in connection with Uffizi
                                        3 Gallery’s museum and museum-related services (e.g., online museum ticket sales), but
                                        4 otherwise denies the allegations of Paragraph 43.
                                        5          46.     Uffizi Gallery admits that BoxNic purportedly seeks the referenced Order
                                        6 contained in Paragraph 44 to the Complaint. Uffizi Gallery denies that the scope of the
                                        7 relevant dispute concerns use of “uffizi” for “any goods or services within interstate
                                        8 commerce of the United States” as alleged, and denies the remaining allegations contained
                                        9 in Paragraph 44 to BoxNic’s Complaint.
                                       10          47.     Paragraph 45 to BoxNic’s Complaint contains a legal conclusion to which
                                       11 no response is required. Insofar as an answer may be required, Uffizi Gallery admits that
1 East Washington Street, Suite 2300




                                       12 a judicial determination may be necessary and appropriate to adjudicate BoxNic’s
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13 trademark infringement and confirm an order transferring the Uffizi.com domain to Uffizi
                                       14 Gallery, but otherwise denies the allegations of Paragraph 45.
                                       15                       PRAYER FOR RELIEF AND JURY DEMAND
                                       16          To the extent an answer is required for these sections of the Complaint, Uffizi
                                       17 Gallery denies that BoxNic is entitled to any relief or is entitled to a jury trial for its claims.
                                       18 Uffizi Gallery denies each and every allegation not expressly admitted above.
                                       19                          AFFIRMATIVE AND OTHER DEFENSES
                                       20          By pleading the following defenses, Uffizi Gallery does not assume any burden of
                                       21 proof to which it otherwise is not obligated.
                                       22          1.      BoxNic’s Complaint, on one or more counts set forth therein, fails to state a
                                       23 claim upon which relief can be granted.
                                       24          2.      BoxNic’s Complaint, on one or more counts set forth therein, is barred by
                                       25 the doctrine of unclean hands because, for example and among other things, BoxNic knew
                                       26 it was infringing on the Uffizi Gallery’s trademarks by registering Uffizi.com, by holding
                                       27 itself out to the public as being endorsed by or having an affiliation, sponsorship, or
                                       28 connection with Uffizi Gallery, trading on Uffizi Gallery’s goodwill established in the

                                                                                           9
                                             Case 2:18-cv-01263-DGC Document 19 Filed 03/19/19 Page 10 of 24



                                        1 Uffizi mark, and by selling tickets to the Uffizi Gallery without authorization or permission
                                        2 at higher prices than Uffizi Gallery and its authorized resellers charge.
                                        3         3.     Uffizi Gallery has superior trademark rights as against BoxNic with respect
                                        4 to the term “Uffizi” and “Uffizi.com” as used within the United States and abroad at least
                                        5 in connection with museum and museum-related products and services (e.g., online
                                        6 museum ticket sales).
                                        7         4.     BoxNic is entitled to no relief on its “reverse domain name hijacking” claim
                                        8 (Count I) at least because BoxNic registered and has used the Uffizi.com domain name in
                                        9 bad faith and in an unlawful manner. For example and among other things, BoxNic knew
                                       10 it was infringing on the Uffizi Gallery’s trademarks by registering Uffizi.com, by holding
                                       11 itself out to the public as being endorsed by or having an affiliation, sponsorship, or
1 East Washington Street, Suite 2300




                                       12 connection with Uffizi Gallery, trading on Uffizi Gallery’s goodwill established in the
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13 Uffizi mark, and by selling tickets to the Uffizi Gallery without authorization or permission
                                       14 at higher prices than Uffizi Gallery and its authorized resellers charge.
                                       15         5.     Uffizi Gallery reserves the right to assert additional defenses under Rule 8(c)
                                       16 of the Federal Rules of Civil Procedure and any other defenses, at law or in equity, as may
                                       17 be warranted by discovery or further factual investigation in this action.
                                       18
                                       19                                     COUNTERCLAIMS
                                       20                                  NATURE OF THE CASE
                                       21         1.     This is an action for cybersquatting under the Anti-Cybersquatting Consumer
                                       22 Protection Act (ACPA), trademark infringement and unfair competition under the Lanham
                                       23 Act § 43, and for a declaration of superior trademark ownership rights to confirm the
                                       24 transfer of the “Uffizi.com” domain name to Uffizi Gallery and to enjoin BoxNic from
                                       25 further infringing on Uffizi Gallery’s trademark rights. These counterclaims arise from
                                       26 BoxNic’s bad faith registration and unlawful use of the “Uffizi.com” domain name and its
                                       27 website, which unlawfully incorporate the Uffizi Gallery’s well-known “Uffizi” trademark
                                       28 in connection with offering unauthorized ticket sales to the Uffizi Gallery museum.

                                                                                        10
                                             Case 2:18-cv-01263-DGC Document 19 Filed 03/19/19 Page 11 of 24



                                        1                        PARTIES, JURISDICTION, AND VENUE
                                        2         2.     Counterclaimant Gallerie degli Uffizi (“Uffizi Gallery” or “The Uffizi” or
                                        3 “Counterclaimant”) is a world-famous art museum located at Piazzale degli Uffizi, 6,
                                        4 50122, in Florence, Italy. Uffizi Gallery’s history dates back to the sixteenth century, and
                                        5 it is one of the most visited and largest museums in the word. Since at least 1765, Uffizi
                                        6 Gallery has been open to the public and has conducted its museum business operations
                                        7 under its commonly understood business name and trademark of “The Uffizi.”
                                        8         3.     On information and belief, Counterdefendant BoxNic Anstalt (“BoxNic” or
                                        9 “Counterdefendant”) is a corporation organized and existing under the laws of the
                                       10 Principality of Liechtenstein, located at Landstrasse 39, 9490 Vaduz in Liechtenstein. As
                                       11 set forth herein, through its operation of the website located on or re-routed from the
1 East Washington Street, Suite 2300




                                       12 domain name Uffizi.com, BoxNic has been holding itself out to the public as an affiliate
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13 of Uffizi Gallery and has been selling unauthorized tickets to Gallery Uffizi’s museums,
                                       14 without permission.
                                       15         4.     This Court has personal jurisdiction over BoxNic by virtue of its assertion of
                                       16 claims in this Court and by virtue of its agreement to subject itself to personal and subject
                                       17 matter jurisdiction of this Court pursuant to BoxNic’s domain name registration agreement
                                       18 with the registrar of the Uffizi.com domain name, which is GoDaddy.com, Inc.
                                       19 (“GoDaddy”). As alleged by BoxNic, GoDaddy’s terms of service require domain name
                                       20 purchasers to submit to jurisdiction and venue in this Court.
                                       21         5.     This Court has subject matter jurisdiction under the Lanham Act, 15 U.S.C.
                                       22 §§ 1125, et seq., 28 U.S.C. § 1338(a) and the Anti-Cybersquatting Consumer Protection
                                       23 Act (“ACPA”), 15 U.S.C. § 1125(d).
                                       24         6.     This Court also has jurisdiction under the Declaratory Judgment Act,
                                       25 28 U.S.C. §§ 2201 through 2202.
                                       26         7.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because
                                       27 the property that is the subject of the action, the Uffizi.com domain name, is located here.
                                       28 In addition, as alleged by BoxNic, the relevant sponsoring registrar, GoDaddy.com, Inc.

                                                                                        11
                                               Case 2:18-cv-01263-DGC Document 19 Filed 03/19/19 Page 12 of 24



                                        1 (“GoDaddy”), is located within this District and GoDaddy’s terms of service require
                                        2 domain name purchasers to submit to jurisdiction and venue in this Court.
                                        3                 ALLEGATIONS COMMON TO ALL COUNTERCLAIMS
                                        4 I.        Background on the Uffizi Gallery
                                        5           8.    Established in the 1500’s, the Uffizi Gallery, commonly known and referred
                                        6 to simply as “The Uffizi,” is a world-famous art museum located in Florence, Italy. It is
                                        7 one of the largest and most visited museums in the world, holding a collection of priceless
                                        8 works that are mostly from the Italian Renaissance period such as “Birth of Venus”
                                        9 (Botticelli), “Medusa” (Caravaggio), “Annunciation” (da Vinci), and “Doni Tondo”
                                       10 (Michelangelo), among hundreds of other well-known pieces.
                                       11           9.    Uffizi Gallery enjoys a rich and storied history dating back at least to the
1 East Washington Street, Suite 2300




                                       12 mid-sixteenth century. Construction of The Uffizi museum complex began in 1560 for the
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13 original purpose of housing the official offices of Florentine magistrates and other Italian
                                       14 government personnel. That is the origin of the name “Uffizi,” which is a since abandoned
                                       15 Italian word referring to “offices,” had nothing to do with art or museum related products
                                       16 or services.
                                       17           10.   Upon the decline of the Medici family’s rule in Italy in the eighteenth
                                       18 century, the family’s art collections were gifted to the City of Florence. To house these
                                       19 collections, Florence converted the Uffizi office building complex into the museum that it
                                       20 is to this day. The gallery had been open to visitors by request since the sixteenth century,
                                       21 and in 1765 it was officially opened to the public, formally becoming a museum in 1865.
                                       22 Today, the Uffizi is one of the most popular tourist attractions of Florence and one of the
                                       23 most visited art museums in the world, including extensively by consumers from the United
                                       24 States.
                                       25 II.       The UFFIZI Trademarks
                                       26           11.   Over the centuries, Uffizi Gallery has conducted extensive business and
                                       27 developed substantial goodwill and recognition worldwide under a variety of distinctive
                                       28 names when used in connection with artwork and museum related products and services.

                                                                                        12
                                             Case 2:18-cv-01263-DGC Document 19 Filed 03/19/19 Page 13 of 24



                                        1 These trademarks all incorporate a form of the term “Uffizi” in one way or another,
                                        2 including for example through the designators of “Gallerie degli Uffizi,” “Uffizi Gallery,”
                                        3 and most often simply the “Uffizi.”
                                        4         12.    Uffizi Gallery has also filed for and obtained an international trademark
                                        5 registration for a distinctive logo which prominently incorporates and displays the “Uffizi”
                                        6 mark. Uffizi Gallery has used this distinctive logo in commerce in connection with various
                                        7 art and museum related products and services since at least September 27, 2017 (hereafter,
                                        8 the “Uffizi Logo”):
                                        9
                                       10
                                       11
1 East Washington Street, Suite 2300




                                       12
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13         13.    A true and correct copy of Uffizi Gallery’s international trademark
                                       14 registration, International Trademark Reg. No. 1418730, is attached hereto as Exhibit 1.
                                       15         14.    On February 28, 2018, Uffizi Gallery also filed a U.S. federal trademark
                                       16 registration to extend its international trademark registration-based rights in the Uffizi
                                       17 Logo to the United States pursuant to Section 66(a) of the Lanham Act. This application,
                                       18 U.S. Trademark Application Serial No. 79/239063, is set to publish on April 16, 2019, and
                                       19 thereafter is expected to register in due course.
                                       20         15.    Accordingly, consumers throughout the world, including those located in the
                                       21 United States and purchasing tickets to the Uffizi Gallery locations within the United
                                       22 States, have come to recognize and associate the famous UFFIZI designation as a
                                       23 trademark of the Uffizi Gallery. Uffizi Gallery therefore has established common law and
                                       24 international registration-based trademark rights in the standard word character mark,
                                       25 UFFIZI.
                                       26         16.    Uffizi Gallery uses the UFFIZI marks in connection with its offering of
                                       27 various artwork and museum-related products and services, including the sale of museum
                                       28

                                                                                        13
                                             Case 2:18-cv-01263-DGC Document 19 Filed 03/19/19 Page 14 of 24



                                        1 admission tickets and tickets for other events associated with the Uffizi Gallery. BoxNic
                                        2 has never been authorized to sell such tickets, whether online or otherwise.
                                        3 III.    BoxNic’s Bad Faith Registration and Unlawful Use of Uffizi.com and the
                                                  UFFIZI Marks
                                        4
                                        5         17.    Until recently, Uffizi Gallery was unaware of BoxNic’s illegal registration

                                        6 and use of the Uffizi.com domain name, or its misleading and confusing use of Uffizi
                                        7 Gallery’s UFFIZI marks on website content associated with Uffizi.com.
                                        8         18.    Upon information and belief, when Uffizi.com was first registered in 1998,

                                        9 its website displayed educational content dedicated almost entirely to the Uffizi Gallery.
                                       10         19.    Upon information and belief, when BoxNic came into possession of

                                       11 Uffizi.com, it was fully aware of the Uffizi Gallery’s centuries’ long existence and its
1 East Washington Street, Suite 2300




                                       12 international recognition (including in the United States) of the UFFIZI marks as used in
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13 connection with museum products and services and ticket sales.
                                       14         20.    Upon information and belief, BoxNic was also aware upon coming into

                                       15 possession of Uffizi.com that the Uffizi Gallery is known as “Uffizi,” “the Uffizi,” and
                                       16 “the Uffizi Galleries.” BoxNic also used these or other variants of the Uffizi Gallery’s
                                       17 marks on Uffizi.com to refer to the Uffizi Gallery and hold itself out to the public that it
                                       18 was somehow affiliated with, sponsored by, or endorsed by Uffizi Gallery, without
                                       19 authorization or permission.
                                       20         21.    Based on its EUIPO registration and the content of Uffizi.com, BoxNic

                                       21 stylizes its claimed mark as “Uffizi.com” as opposed to “uffizi.com,” further showing that
                                       22 BoxNic is trading off the goodwill that Uffizi Gallery has established in the UFFIZI marks
                                       23 by using “Uffizi” incorporated into the domain name its entirety.
                                       24         22.    BoxNic’s use of the UFFIZI marks in connection with the Uffizi.com domain

                                       25 name and website content associated with it has confused and mislead the consuming
                                       26 public worldwide, including consumers in the U.S., to believe that BoxNic is an authorized
                                       27 reseller of Uffizi Gallery’s tickets and implying a connection between BoxNic and Uffizi
                                       28 Gallery when there is none. This has undermined Uffizi Gallery’s own ability to control

                                                                                       14
                                             Case 2:18-cv-01263-DGC Document 19 Filed 03/19/19 Page 15 of 24



                                        1 and regulate the sales of its own tickets through, for example, BoxNic’s charging of higher
                                        2 prices than Uffizi Gallery charges for these same tickets.
                                        3         23.    In particular, sometime after the registration of Uffizi.com, and unbeknownst
                                        4 to Uffizi Gallery, BoxNic began selling tickets to the Uffizi Gallery through the website
                                        5 associated with Uffizi.com, giving strong encouragement that patrons should buy tickets
                                        6 in advance to the museum and museum-related events sponsored by Uffizi Gallery.
                                        7         24.    For each ticket sale (even those that are purported to be “free tickets”) on
                                        8 Uffizi.com, BoxNic charges a commission (described as a “Reservation Fee”) that BoxNic
                                        9 retains.
                                       10         25.    For example, for ticket sales to the Uffizi Gallery, BoxNic charges:
                                       11   Uffizi.com (BoxNic)         Full-Price Ticket      Reduced-Price Ticket       Free Ticket
1 East Washington Street, Suite 2300




                                       12   Entrance Fee (Ticket        €24.00                 €14.00                     €4.00
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555




                                            Price)
         Ballard Spahr LLP




                                       13   BoxNic Reservation          €4.75                  €4.75                      €4.75
                                            Fee
                                       14
                                            Total                       €28.75                 €18.75                     €8.75
                                       15   Approximate                 19.79%                 33.93%                     118.75%
                                            Proportion of
                                       16   Reservation Fee to
                                       17   Entrance Fee

                                       18         26.    For ticket sales to the Uffizi Gallery, the Uffizi Gallery charges the following
                                       19 through its website located on its Uffizi.it domain name:
                                       20
                                           Uffizi.it                   Full-Price Ticket Reduced-Price Ticket             Free Ticket
                                       21
                                           Entrance Fee (Ticket        €24.00                 €6.00                       €4.00
                                       22 Price)
                                           Reservation Fee             €0.00                  €0.00                       €0.00
                                       23 Total                        €24.00                 €6.00                       €4.00
                                       24 Proportion of                0.0%                   0.0%                        0.0%
                                           Reservation Fee to
                                       25 Entrance Fee
                                       26
                                       27
                                       28

                                                                                        15
                                             Case 2:18-cv-01263-DGC Document 19 Filed 03/19/19 Page 16 of 24



                                        1         27.    Thus, BoxNic charges consumers approximately 19.79% more for full-price
                                        2 tickets, 212.5% more for reduced-price tickets, and 118.75% more for free tickets than the
                                        3 Uffizi Gallery (for tickets purchased through Uffizi.it).
                                        4         28.    In addition to selling tickets, BoxNic uses Uffizi.com to sell “Audio Guides”
                                        5 (at €7.53 each) and “Tablet Video Guides” (at €12.00 each) for the Uffizi Gallery, as well
                                        6 as special guided tours of the Uffizi Gallery.
                                        7         29.    The Uffizi Gallery does not sanction BoxNic’s sales of Uffizi Gallery tickets
                                        8 or other goods and services related to the Uffizi Gallery.
                                        9         30.    Upon information and belief, BoxNic began selling tickets to the Uffizi
                                       10 Gallery on Uffizi.com with the intent to target the Uffizi Gallery’s longstanding name and
                                       11 famous UFFIZI trademark.
1 East Washington Street, Suite 2300




                                       12         31.    The domain name, Uffizi.com, and content on the webpages of Uffizi.com
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13 are likely to confuse—and have confused—patrons across the world into believing there is
                                       14 an affiliation, sponsorship, endorsement, or other connection between Uffizi.com and the
                                       15 Uffizi Gallery, when there is not. This confusion and wrongful registration continues to
                                       16 cause Uffizi Gallery damages.
                                       17         32.    Only one webpage (among over 70 webpages) linked to the Uffizi.com
                                       18 domain contains a single acknowledgement that Uffizi.com does not have a “connection to
                                       19 the Uffizi Gallery or other museums.” That is insufficient to dispel the confusion that
                                       20 BoxNic has caused amongst the consuming public, including for consumers within the U.S.
                                       21         33.    The acknowledgment about Uffizi.com’s lack of a connection with the Uffizi
                                       22 Gallery is the third of three paragraphs otherwise describing the museum and is situated in
                                       23 the middle of a page, without bolding or other distinguishing features.
                                       24         34.    Since BoxNic began selling tickets on Uffizi.com to the Uffizi Gallery, the
                                       25 content or appearance of the website has not been significantly altered. Further, upon
                                       26 information and belief, BoxNic has not invested in its claimed Uffizi.com mark in a manner
                                       27 that the public would associate BoxNic with the UFFIZI mark. Rather, BoxNic continues
                                       28 to use Uffizi Gallery’s UFFIZI mark in bad faith to trade off of the fame and established

                                                                                       16
                                             Case 2:18-cv-01263-DGC Document 19 Filed 03/19/19 Page 17 of 24



                                        1 goodwill that Uffizi Gallery has in the UFFIZI mark, which continues to cause irreparable
                                        2 harm to the Uffizi Gallery.
                                        3                              FIRST CAUSE OF ACTION
                                                                 (Cybersquatting, 15 U.S.C. § 1125(d)(1)(A))
                                        4
                                        5         35.    The Uffizi Gallery repeats and realleges each and every allegation contained
                                        6 in the above paragraphs as though fully set forth herein.
                                        7         36.    BoxNic has a bad faith intent, and has acted with a bad faith intent, to profit
                                        8 from the Uffizi Gallery’s UFFIZI mark and domain name that incorporates it.
                                        9         37.    In addition, BoxNic has registered, trafficked in, and/or unlawfully used the
                                       10 Uffizi.com domain name.
                                       11         38.    Uffizi.com is identical to Uffizi Gallery’s UFFIZI mark and/or confusingly
1 East Washington Street, Suite 2300




                                       12 similar to the Uffizi Gallery’s other marks incorporating “Uffizi.”
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13         39.    The Uffizi Gallery’s marks are strong and inherently distinctive marks that
                                       14 have been in use for centuries and have achieved enormous and widespread public
                                       15 recognition.
                                       16         40.    BoxNic’s bad faith intent to profit from the Uffizi Gallery’s marks is
                                       17 evidenced by, among other things, the following:
                                       18                a.     Uffizi.com includes the Uffizi Gallery’s UFFIZI mark that has been
                                       19                       in use by the Uffizi Gallery for centuries;
                                       20                b.     Uffizi.com does not consist of BoxNic’s legal name or a name
                                       21                       otherwise commonly used to identify it;
                                       22                c.     BoxNic has given the unauthorized impression that it was associated
                                       23                       with the Uffizi Gallery by, for example, including phrases like
                                       24                       “Online Booking Uffizi Gallery tickets”; “We suggest to book in
                                       25                       advance your Uffizi Tickets: this means you don’t have to wait in long
                                       26                       queues at the entrance”; and “Book your audio guide (or video guide)
                                       27                       with your tickets”; among many other examples;
                                       28

                                                                                        17
                                             Case 2:18-cv-01263-DGC Document 19 Filed 03/19/19 Page 18 of 24



                                        1                d.      BoxNic capitalizes on the confusion generated among consumers and
                                        2                        trading off of Uffizi Gallery’s goodwill by charging a commission for
                                        3                        each ticket sold through Uffizi.com;
                                        4                e.      BoxNic has similarly attempted to trade off the marks of other tourist
                                        5                        attractions associated with Uffizi Gallery.      For example, upon
                                        6                        information      and        belief,    BoxNic     similarly     owns
                                        7                        www.giardinodiboboli.com despite similarly having no right to the
                                        8                        mark Giardino di Boboli.
                                        9         41.    BoxNic is not entitled to the 15 U.S.C. § 1125(d)(1)(B)(ii) safe harbor
                                       10 because it was neither subjectively believed nor had objectively reasonable grounds to
                                       11 believe that its unlawful use and commercialization of Uffizi.com to sell tickets to the
1 East Washington Street, Suite 2300




                                       12 Uffizi Gallery constituted either fair use or was otherwise lawful.
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13         42.    BoxNic’s conduct is directly and proximately causing immediate and
                                       14 irreparable harm and injury to the Uffizi Gallery and to its goodwill and reputation, and
                                       15 BoxNic’s conduct will continue to both damage Uffizi Gallery and confuse the public
                                       16 unless enjoined by this court. Uffizi Gallery has no adequate remedy at law.
                                       17         43.    The Uffizi Gallery is entitled to injunctive relief prohibiting BoxNic’s
                                       18 continued use of the Uffizi Gallery’s marks, including through an Order directing transfer
                                       19 of the Uffizi.com domain name from BoxNic to Uffizi Gallery.
                                       20         44.    The Uffizi Gallery is further entitled to reasonable attorneys’ fees pursuant
                                       21 to the “exceptional case” standard of 15 U.S.C. § 1117(a) due to the egregious nature of
                                       22 BoxNic’s actions.
                                       23                              SECOND CAUSE OF ACTION
                                                              (Trademark Infringement, 15 U.S.C. § 1125(a)(1)(A))
                                       24
                                       25         45.    The Uffizi Gallery repeats and realleges each and every allegation contained
                                       26 in the above paragraphs as though fully set forth herein.
                                       27
                                       28

                                                                                        18
                                             Case 2:18-cv-01263-DGC Document 19 Filed 03/19/19 Page 19 of 24



                                        1         46.    The Uffizi Gallery holds valid common law U.S. trademark rights in and to
                                        2 the standard character UFFIZI mark and its variants, including but not limited to the Uffizi
                                        3 Logo.
                                        4         47.    BoxNic’s unauthorized use in commerce of the Uffizi.com domain name and
                                        5 use of the UFFIZI marks on website content associated therewith as described herein is
                                        6 likely to cause—and has caused—confusion, mistake, or deception and thus constitutes
                                        7 trademark infringement in violation of the Lanham Act.
                                        8         48.    BoxNic has committed the foregoing acts of infringement with full
                                        9 knowledge of the Uffizi Gallery’s prior rights in the UFFIZI marks and with the intent to
                                       10 cause confusion and trade on Uffizi Gallery’s goodwill and reputation as established
                                       11 through the UFFIZI marks.
1 East Washington Street, Suite 2300




                                       12         49.    Upon information and belief, BoxNic has been unjustly enriched on the
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13 confusion it has caused by charging the Uffizi Gallery’s patrons commissions for museum
                                       14 tickets.
                                       15         50.    BoxNic’s conduct is directly and proximately causing immediate and
                                       16 irreparable harm and injury to the Uffizi Gallery and to its goodwill and reputation, and
                                       17 BoxNic’s conduct will continue to both damage and cause irreparable harm and injury to
                                       18 Uffizi Gallery and will continue to confuse the public unless enjoined by this court. Uffizi
                                       19 Gallery has no adequate remedy at law.
                                       20         51.    The Uffizi Gallery is entitled to injunctive relief prohibiting BoxNic’s
                                       21 continued use of the UFFIZI marks, including but not limited to through BoxNic’s
                                       22 continued ownership and use of the Uffizi.com domain name, the website content
                                       23 associated therewith, and in connection with BoxNic’s selling of tickets to the museum and
                                       24 other events sponsored by or affiliated with Uffizi Gallery.
                                       25         52.    The Uffizi Gallery is further entitled to reasonable attorneys’ fees pursuant
                                       26 to the “exceptional case” standard of 15 U.S.C. § 1117(a) due to the egregious nature of
                                       27 BoxNic’s actions.
                                       28

                                                                                       19
                                             Case 2:18-cv-01263-DGC Document 19 Filed 03/19/19 Page 20 of 24



                                        1                             THIRD CAUSE OF ACTION
                                                    (Unfair Competition/False Designation of Origin/False Advertising,
                                        2
                                                                       15 U.S.C. § 1125(a)(1)(B))
                                        3         53.    The Uffizi Gallery repeats and realleges each and every allegation contained
                                        4 in the above paragraphs as though fully set forth herein.
                                        5         54.   BoxNic’s unauthorized use in commerce of the UFFIZI marks as alleged
                                        6 herein constitutes use of a false designation of origin and misleading description and
                                        7 representation of fact.
                                        8        55.    BoxNic’s conduct as alleged herein is intended, is likely to, and has deceived
                                        9 or tended to deceive a substantial segment of its audience as to the origin, source,
                                       10 sponsorship, or affiliation of Uffizi.com and website content associated therewith, on the
                                       11 one hand, with the Uffizi Gallery, on the other. This deception has been material.
1 East Washington Street, Suite 2300




                                       12
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555




                                                 56.    BoxNic’s conduct is directly and proximately causing immediate and
         Ballard Spahr LLP




                                       13 irreparable harm and injury to the Uffizi Gallery and to its goodwill and reputation, and
                                       14 BoxNic’s conduct will continue to both damage Uffizi Gallery and confuse the public
                                       15 unless enjoined by this court. Uffizi Gallery has no adequate remedy at law.
                                       16         57.    The Uffizi Gallery is entitled to injunctive relief prohibiting BoxNic’s
                                       17 continued use of the Uffizi Gallery’s UFFIZI marks, including but not limited to through
                                       18 BoxNic’s continued ownership and use of the Uffizi.com domain name, the website
                                       19 content associated therewith, and in connection with BoxNic’s selling of tickets to the
                                       20 museum and other events sponsored by or affiliated with Uffizi Gallery.
                                       21         58.    The Uffizi Gallery is further entitled to reasonable attorneys’ fees pursuant
                                       22 to the “exceptional case” standard of 15 U.S.C. § 1117(a).
                                       23                             FOURTH CAUSE OF ACTION
                                       24                        (Trademark Dilution, 15 U.S.C. § 1125(c))

                                       25         59.    The Uffizi Gallery repeats and realleges each and every allegation contained
                                       26 in the above paragraphs as though fully set forth herein.
                                       27         60.   The Uffizi Gallery’s UFFIZI mark is a strong and inherently distinctive mark
                                       28 that has been in use for centuries and has achieved enormous and widespread public

                                                                                       20
                                             Case 2:18-cv-01263-DGC Document 19 Filed 03/19/19 Page 21 of 24



                                        1 recognition. The Uffizi Gallery’s UFFIZI mark is famous within the meaning of 15 U.S.C.
                                        2 § 1125(c).
                                        3         61.    BoxNic’s marketing, promotion, and provision of goods and tickets under
                                        4 marks that are confusingly similar and indeed identical to the UFFIZI mark through the
                                        5 Uffizi.com domain name and website content associated therewith constitute reproduction
                                        6 of the Uffizi Gallery’s marks, without authorization from the Uffizi Gallery, that is diluting
                                        7 the distinctive quality of the Uffizi Gallery’s UFFIZI mark by decreasing the capacity of
                                        8 such mark to identify and distinguish the Uffizi Gallery as the sole authorized provider of
                                        9 museum and museum-related products and services under the UFFIZI mark.
                                       10         62.    Moreover, a finding of dilution will protect the Uffizi Gallery’s UFFIZI mark
                                       11 by allowing it to control information and presentation of its mark and avoid continued
1 East Washington Street, Suite 2300




                                       12 consumer confusion.
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13         63.    BoxNic’s conduct is directly and proximately causing immediate and
                                       14 irreparable harm and injury to the Uffizi Gallery and to its goodwill and reputation, and
                                       15 BoxNic’s conduct will continue to both damage and cause irreparable harm and injury to
                                       16 Uffizi Gallery and to confuse the public unless enjoined by this court. Uffizi Gallery has
                                       17 no adequate remedy at law.
                                       18         64.    The Uffizi Gallery is entitled to injunctive relief prohibiting BoxNic’s
                                       19 continued use of the Uffizi Gallery’s marks, including but not limited to through BoxNic’s
                                       20 continued ownership and use of the Uffizi.com domain name, the website content
                                       21 associated therewith, and in connection with BoxNic’s selling of tickets to the museum and
                                       22 other events sponsored by or affiliated with Uffizi Gallery.
                                       23         65.    The Uffizi Gallery is further entitled to reasonable attorneys’ fees pursuant
                                       24 to the “exceptional case” standard of 15 U.S.C. § 1117(a).
                                       25                              FIFTH CAUSE OF ACTION
                                                           (Declaratory Judgment of Superior Trademark Rights)
                                       26
                                       27         66.    The Uffizi Gallery repeats and realleges each and every allegation contained
                                       28 in the above paragraphs as though fully set forth herein.

                                                                                        21
                                             Case 2:18-cv-01263-DGC Document 19 Filed 03/19/19 Page 22 of 24



                                        1         67.    A dispute and actual controversy has arisen between the Uffizi Gallery and
                                        2 BoxNic as to the respective rights of the parties regarding ownership of and priority to the
                                        3 UFFIZI mark and Uffizi.com domain name incorporating that mark at least for use in
                                        4 connection with museum and museum-related products and services.
                                        5         68.    BoxNic’s conduct is directly and proximately causing immediate and
                                        6 irreparable harm and injury to the Uffizi Gallery and to its goodwill and reputation, and
                                        7 BoxNic’s conduct will continue to both damage and cause irreparable harm and injury to
                                        8 Uffizi Gallery and to confuse the public unless an Order is issued by this court declaring
                                        9 Uffizi Gallery as having superior trademark rights in and to the UFFIZI mark and
                                       10 Uffizi.com domain name.
                                       11         69.    Accordingly, pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201
1 East Washington Street, Suite 2300




                                       12 through 2202, the Uffizi Gallery seeks an Order from this Court declaring that the Uffizi
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13 Gallery has superior rights over BoxNic in and to the UFFIZI mark and Uffizi.com domain
                                       14 name.
                                       15                                  PRAYER FOR RELIEF
                                       16         Wherefore, the Uffizi Gallery prays for judgment as follows:
                                       17         A.     That the Court enter judgment in favor of the Uffizi Gallery transferring the
                                       18 Uffizi.com domain name from BoxNic to Uffizi Gallery and affirming that Uffizi Gallery
                                       19 is the lawful owner of the Uffizi.com domain name;
                                       20         B.     That the Court issue an Order enjoining BoxNic from further use of the
                                       21 UFFIZI mark;
                                       22         C.     That the Court award the Uffizi Gallery its reasonable attorneys’ fees and
                                       23 costs pursuant to 15 U.S.C. § 1117(a); and
                                       24         D.     For such other relief as the Court may deem just and proper.
                                       25                                      JURY DEMAND
                                       26         The Uffizi Gallery respectfully demands a jury trial on all issues so triable.
                                       27 / / /
                                       28 / / /

                                                                                        22
                                            Case 2:18-cv-01263-DGC Document 19 Filed 03/19/19 Page 23 of 24



                                        1
                                                DATED this 19th day of March, 2019.
                                        2
                                        3
                                                                               BALLARD SPAHR LLP
                                        4
                                                                               By: /s/ Brian W. LaCorte
                                        5                                          Brian W. LaCorte
                                        6                                          Jonathon A. Talcott
                                                                                   Mitchell L. Turbenson
                                        7                                          1 East Washington Street, Suite 2300
                                        8                                          Phoenix, AZ 85004-2555
                                                                                   Attorneys for Defendant/Counterclaimant
                                        9                                          Gallerie degli Uffizi
                                       10
                                       11
1 East Washington Street, Suite 2300




                                       12
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                                                                 23
                                             Case 2:18-cv-01263-DGC Document 19 Filed 03/19/19 Page 24 of 24



                                        1                               CERTIFICATE OF SERVICE
                                        2         I certify that on the 19th day of March, 2019, I electronically transmitted a PDF
                                        3 version of this document to the Office of the Clerk of the Court, using the CM/ECF System
                                        4 for filing and transmittal of a Notice of Electronic Filing to all CM/ECF registrants listed
                                        5 for this matter.
                                                                               Sharon A. Urias
                                        6
                                                                               Todd J. Langford
                                        7                              GREENSPOON MARDER LLP
                                                                       8585 E. Hartford Drive, Suite 700
                                        8                                   Scottsdale, AZ 85255
                                        9                                 Sharon.Urias@gmlaw.com
                                                                         Todd.Langford@gmlaw.com
                                       10
                                       11 By: Brian W. LaCorte
1 East Washington Street, Suite 2300




                                       12
     Telephone: 602.798.5400
      Phoenix, AZ 85004-2555
         Ballard Spahr LLP




                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28

                                                                                       24
